L
Matthew Kelly

From:                           Nobody <nobody@informe.org>
Sent:                           Wednesday, April 1, 2020 10:24 AM
To:                             Matthew Kelly
Subject:                        Pre-Foreclosure Reporting Form Submission




Your pre‐fore losure reporti g for has ee su essfull su itted to the Bureau of Co su er Credit Prote tio . Here
is a op of our su issio .
‐‐‐‐‐
Mortgage I for atio
‐‐‐‐‐
Co pa pro idi g the oti e:Doo a Gra es & Lo goria, LLC O er of the ortgage:Pri ate Capital Fu d LLC What
ter     est des ri es the o er of the ortgage?:Pri ate ortgage le der Filer's E ail Address: ak@dga dl. o
Co ta t i for atio for perso s ha i g the authorit to odif the ortgage to a oid fore losure:Leigh Fa er Pri ate
Capital Fu d, LLC
       Ste e s Creek Bl d., #
Sa Jose, CA
 lfa er@sto e rest. et
     .   .     e t.

‐‐‐‐‐
Co su er I for atio
‐‐‐‐‐

Co su er First a e:Kathr
Co su er Middle I itial/Middle Na e: M.
Co su er Last a e:Begg
Co su er Suffi :
Propert Address li e : Dru      o d Street Propert Address li e :
Propert Address li e :
Propert Address Cit /To :Au ur
Propert Address State:
Propert Address zip ode:
Propert Address Cou t :A dros oggi

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to ure the default:        .   Co su er Address li e :   Dru   o d Street Co su er Address li e :
Co su er Address li e :
Co su er Address Cit /To :Au ur
Co su er Address State:ME
Co su er Address zip ode:




                                                       1
Matthew Kelly

From:                           Nobody <nobody@informe.org>
Sent:                           Wednesday, April 1, 2020 10:26 AM
To:                             Matthew Kelly
Subject:                        Pre-Foreclosure Reporting Form Submission




Your pre‐fore losure reporti g for has ee su essfull su itted to the Bureau of Co su er Credit Prote tio . Here
is a op of our su issio .
‐‐‐‐‐
Mortgage I for atio
‐‐‐‐‐
Co pa pro idi g the oti e:Doo a , Gra es & Lo goria, LLC O er of the ortgage:Pri ate Capital Fu d LLC What
ter     est des ri es the o er of the ortgage?:Pri ate ortgage le der Filer's E ail Address: ak@dga dl. o
Co ta t i for atio for perso s ha i g the authorit to odif the ortgage to a oid fore losure:Leigh Fa er Pri ate
Capital Fu d, LLC
       Ste e s Creek Bl d., #
Sa Jose, CA
lfa er@sto e rest. et
     .   .     e t.

‐‐‐‐‐
Co su er I for atio
‐‐‐‐‐

Co su er First a e:Kathr
Co su er Middle I itial/Middle Na e: M.
Co su er Last a e:Begg
Co su er Suffi :
Propert Address li e : Dru      o d Street Propert Address li e :
Propert Address li e :
Propert Address Cit /To :Au ur
Propert Address State:
Propert Address zip ode:
Propert Address Cou t :A dros oggi

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to ure the default:        .   Co su er Address li e :PO Bo       Co su er Address li e :
Co su er Address li e :
Co su er Address Cit /To :Au ur
Co su er Address State:ME
Co su er Address zip ode:




                                                       1
        WALZ
        CERTIFIED
                               ."",    IIIALZ                                        FORM #45663 VERSION: E0119




        MAILER@

                                                                                                                                                         ?eLt ltB'{ el,5g gqt5                q1

                            Label #1          Katl'uvn N4. Begg                                                                           ihirtus                  $-1.o5
                                              i5 Drunrmond Street                                                                                                                   l[zo[zozo
                                                                                                                                         Reoelpl(lh@y)             $
                                              Auburn. N4E
                                                                                                                            zur          RecEiB(ffiu[oN $
                                                                                                                            J
                                                                                                                            o             ihil neffibd   Defrnry   $
                                                                                                                            I
                                                                                                                            F
                                                                                                                            o                         $,u5
                                              Kathnn \i. Begg                                                               2
                                                                                                                                               ildFGs $ -I,ro
                                                                                                                            o
                            Labelf2           I5 Drumrlond Street                                                           E
                                                                                                                                   Sent to:
                                              Aubr-u'n. NIE 0-+l12                                                          ttJ
                                                                                                                            F

                                                                                                                            I

                                              Kathryn M. Begg
                            Label #3          15 Drummond Street
                                              Aubum. ME A4212
                                                                                                                                               CS/MK Kathryn M. Begg
                                                                                                                                               55695

                 FOLD AND TEAR THIS           WAY-}          OPTIONAL

                                       Label #5 (OPTIONAL)
                                                                                                                                  Label #7 - Certlfled Mall Artlcle Number
                rq

                rsl
                U
                lfl
                ru
                                              Label #6 - Return Recelpt Barcode (Sender's Record)
                rtr.U
                .!
                                                                                                                                             lilliliilrllrl, lll .lll I l l I
                .-r
                ru                                                                                                                           lrtl,tt ?tth lturt I15B gqls                     ql,
                r!                                 lillilili lllill ii liffi i llliLliliili I lli lil lil
                r.l                                lSII latt li0q                  e],58 8Lti5        r+q
                q-


            -,-"-;;,;;;           FOLDAND TEAR THIS WAY
-
    ;
        -
                                 ;;    ;;;   ;-   ---
                                                        l-
                                                             - --.*
                                                                 ----
                                                                        ;",;;;"**,;;;;;;,-;-
                                                                                                                ---     -

                        J                                                                                                                                                    EAgent       :     o o
                        0)
                                                                                                                                                                                               .E
                                                                                                                                                                             EAddressee!
                        ir
                        J
                                                                                                                                                                                                  o
                        o
                        c
                                        ff6                     ritilfili Hrit li lillll tlIII iilllili I lil ilt tit
                                                                l5MabE             11Eq      al,5! gil,q5 qq                      ls delivery address                        !Yer
                                                                                                                                                                                              CD

                                                                                                                                                                                                o.
                                                                                                                                                                                               '6
                        o               ErE                                                                                       lf YES, enter delivery address below:      EINo                 o
                                                                                                                                                                                                  q)
                        E               c,EY
                                        IIJE=
                                                                                                                                                                                               IT
                        9..
                        J                                                                                                                                                                         cL
                        (o
                        3               r6H
                                        CLJrr
                                                                                                                                                                                                   =
                                                                                                                                                                                                   o
                        o               tr<=                                                                                                                                                  TE
                                                                                                                                                                                                  o)
                        -
                        =
                                        E=q                  Kathryn M. tsegg
                                                                                                                                                                                                  C
                                                                                                                                                                                                  a
                        t)
                        o               58=                  15 Drummond Street
                                                                                                                                                                                                  J

                        o                                                                                                                       BclrejnlreEq                                      o
                        o.                                   Aubunr. Mh 04212
                        E               f;*H                                                                                                                                                      f
                                                                                                                                                                                                  o
                        @
                        o
                                        Eo                                                                                         CS/MK Kathryn M. Begg
                                                                                                                                                                                              rz
                                                        12. Certified Mail (Form 3800)      Article Number                         55695                                                          L
                                                                                                                                                                                                  (u
                        3.
                        o
                        o
                                                        I
                                                        I
                                                                gqi,q ?atb Iquq elso aqt5                                                                                                     !
                                                        I
                                                               Form 3811, Facsimile, July 2015                                                                 Domestic Return Fteceipt   !
                                                        1PS
        WALZ
        CERTIFIED
                                     ,,",    IIIALZ                                      FORM #45663 VERSION: E0119




        MAILER@




                                  Label #1          Kathrr.n N{. Begg                                                                         rkirEe                     $
                                                                                                                                                                             -t. os
                                                    P.0, Box 3272
                                                                                                                                            BeceiptCIatilcop$ $
                                                    Auhurn. l\4E
                                                                                                                              UI
                                                                                                                              2             Receffi@efiurio) $
                                                                                                                              J
                                                                                                                              L
                                                                                                                              I
                                                                                                                                              Iilall Be&iclnd lhtiuery   $
                                                                                                                              o                                          $ .b5
                                                   Kilthnn \,1. Regg                                                          z
                                Label #2           P.O. Bor .ll7l
                                                                                                                              I                   andFges                $ 1..1o
                                                                                                                              IE
                                                                                                                                      Sent to:
                                                   Auburn. NlE 0;+211                                                         IIJ




                                                                                                                              I

                                                    Kathryn M. Begg
                                Label #3            P.O.Box3272
                                                    Auburn, ME A42Q
                                                                                                                                                  tlSiN4K Kathnn \1. Begg
                                                                                                                                                  )5695

                     FOLD AND TEAR THIS            WAY.+        OPTIONAL

                                             Label #5 (OPTIONAL)
                                                                                                                                    label #7 - Cedlfled Mall Artlcle Number
                     m
                     rj'l
                     lr
                     {t
                     sl


                     E'                            Label #6. Return Recelpt Barcode (Sender,s Record)
                     r
                     II-
                                                                                                                                                lllllll lllllll    ilt   ililil ililt   il1il   lll   it!fitil
                 -a
                 .T
                 ru                                                                                                                              1ql,q      ?Iht tluq             el,5B eq i5 !q
                 F                                      titililil tfiiil it tiilti il![ iillit!i i il ii il ilt
                 .{                                     !510 SIth l!0i{ ll,5D gr+i5 37
                 r.

                                                                  *
                                                                         ;;;;;i;;;;;;-
                                        FOLD AND TEAR THIS WAY
-
    ;
        - -,-"-'-;
                      ;;;;;;;; ;;; ;-                 ---
                                                            I
                                                                ------                                             ----   -
                                                                                                                               COMPLETE THIS SECTION ON DELIVERY

                            )-{                                                                                                                                                     EIAgent              !o
                                                                                                                                                                                                         :.9
                            )
                            0)                                                                                                                                                      Ef Addressee ILr)
                                                                   ll|liliil liliil It liililtilit lilltililti itil tit                                                                                  ;o
                            o
                            C
                                             ff6                    :51il teLb q1ilq el,5[ ariIS:?
                                                                                                                                                                                   te of Delivery


                                                                                                                                                                                   Ei%s-- i_a
                                                                                                                                                                                                         tU)

                            o                                                                                                                                                             r(I)
                                             EmE                                                                                    lf YES, enter delivery address below:           ENo                  !c)
                                                                                                                                                                                                         !o
                            L                OEV                                                                                                                                                         irE
                            9..
                             J
                                             IIJE=                                                                                                                                                       is
                            (o
                            a                r6E
                                             lLJrr
                                                                                                                                                                                                         :=
                                                                                                                                                                                                         !in
                            o
                            E
                                             tr=y                                                                                                                                                        I(E
                                                                                                                                                                                                         .i or
                            J                HFq                                                                                                                                                         IL
                                                                                                                                                                                                         t'6
                            flo                                 Kathryn N.{. Begg                                                   Certifled Mail
                                                                                                                                    Certified Mail Restricted
                             o
                             g.              =k=                P.O. Box 3272
                                                                Auburn. ME 04212
                                                                                                                                                   Reference lnformation
                                                                                                                                                                                                         JL
                                                                                                                                                                                                         r()
                                                                                                                                                                                                         IF
                            E+
                            CN
                                             t*H
                                             tro                                                                                     CS/MK Kathryn M. Begg
                                                                                                                                                                                                         !=
                                                                                                                                                                                                         i9,
                            o                               i2. Certified Mail (Form 38OO) Article Number
                                                               qi'1 11 afl f qtfi{                                                   55695
                            _=.
                            o                               I! !qi,q   ?aLL eHnli               al rn sq15
                                                                                                e15n  .alrnf                                                                                             :Q
                                                                                                                                                                                                         I .l-
                            o                                                                                                                                                                            ;F
                                                                  form 3811, Facsimile, July 2015                                                                   ogrng$lc Eglglt_Egge1pti
                                                            ieS
